DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2022 , 3/18/2022, and 6/22/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claim(s) 7-9, 11-12, 14-16, 18, 20-21, 24, 26-37 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 7: the prior art fail to disclose a/an method requiring:
switching a switching element, in response to a signal from a pulse generator, to draw at least most of the pulse of high current electrical discharge from between the pair of electrodes of the igniter through the switching element; and switching the switching element off while current therethrough is not zero, in combination with other limitations of the claim.
With regards to claim(s) 14: the prior art fail to disclose a/an circuit for plasma generation requiring:
a switching element configured to: switch, in response to a signal from a pulse generator, to draw at least most of the pulse of high current electrical discharge from between the pair of electrodes of the igniter through the switching element; and be switched off while current therethrough is not zero, in combination with other limitations of the claim.
With regards to dependent claim(s) 8-9, 11-12, 15-16, 18, 20-21, 24, 26-37; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2896